Citation Nr: 0901716	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The veteran also filed timely notices of disagreement with 
decisions regarding his initial rating for tinnitus, denials 
of service connection for skin and back disorders and 
diabetes mellitus, and denial of a total disability rating 
due to individual unemployability.  The RO issued a statement 
of the case (SOC) in response for each issue.  However, the 
veteran did not perfect his appeal as to these issues.  
Therefore, they are not before the Board at this time.


FINDINGS OF FACT

1.  Service-connected PTSD, at its most severe, is productive 
of occupational and social impairment manifested by depressed 
and anxious mood, isolating himself from others, including 
family, inability to maintain personal hygiene without 
assistance or reminding, recurrent obsessive and ritualistic 
tendencies, thoughts of harming himself or others, and the 
inability to remember names and directions.

2.  Service-connected PTSD is not productive of total 
occupational and social impairment or symptoms such as gross 
impairment of thought processes, hallucinations, delusions, 
illogical or obscure speech, disorientation to time and place 
or loss of memory of occupation or names of self or family.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
greater, for service-connected PTSD have been met throughout 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in February 2006, prior to the 
initial unfavorable rating decision issued in September 2006.  

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notice issued in February 2006 was fully compliant with 
the VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the veteran's service connection claim 
for PTSD, all VCAA notice requirements were met. 

As for the veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007.  Therefore, as a matter of law, providing the veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  
See id., citing Mayfield, 444 F.3d at 1328.  In the present 
case, a September 2006 letter advised the veteran that he 
must show that his service-connected disability had increased 
in severity and of the evidence necessary to substantiate 
disability ratings and effective dates, and this notice was 
followed by an SOC in March 2007.

Additionally, throughout the claims process, the veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claim.  Moreover, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
with a VA examination.  The veteran's service treatment 
records, VA treatment records, and the report of a July 2006 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  However, the use of the phrase "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board observes that the veteran filed his claim for 
service connection in February 2006 and that during the 
appeal period he was afforded a VA examination in July 2006 
and been seen a number of times for individual and group 
therapy for his PTSD.  After a careful review of this 
evidence, the Board finds that the veteran's symptoms as 
demonstrated by these records, as well as the testimonial 
evidence by the veteran and his spouse at the November 2008 
hearing, are overall more consistent with a 70 percent rating 
evaluation.  

Specifically, the veteran's symptoms have included sleep 
impairment, to include nightmares several times per week and 
the inability to sleep more than three or four hours, and 
loss of memory for names and directions.  Evidence reveals 
that he has exhibited avoidance of others, to include his 
family, which has manifested by isolating himself in his own 
bedroom in the house, requiring his children to visit him 
there.  The veteran also testified that he had ceased former 
leisure activities, such as hunting and fishing, and that he 
only left the house for doctors' appointments.  He and his 
spouse provided evidence as to obsessive or ritualistic 
behavior displayed by the veteran, to include crafting of 
what his spouse reported as several thousand earrings for his 
daughters, after he took up jewelry-making as therapy for his 
arthritis.  She also reported that he followed the obsessive 
jewelry making with obsessive reading.  Testimony also 
reveals that the veteran was unable to maintain personal 
hygiene, bathing only twice per week and wearing the same 
clothes several days in a row.  

The VA examination report and treatment records generally 
reveal his mood to be depressed, as well as anxious.  The 
medical evidence indicates that the veteran did not exhibit 
suicidal or homicidal ideation; nevertheless, in his 
statements, the veteran has reported frequently thinking 
about harming himself and others.  GAF scores ranging from 50 
to 55 have been assigned.
 
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  While a GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF score assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

The Board notes that the veteran suffers not only from PTSD 
but also from recurrent major depression.  The Board finds 
that there is an inadequate basis in the record upon which to 
dissociate the veteran's major depression symptoms from his 
PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Thus, for the purpose of this 
decision, all of the veteran's relevant symptomatology is due 
to his PTSD. 

Based on the above evidence, the Board finds that the 
veteran's symptomatology more closely approximates a 70 
percent rating evaluation throughout the entire appeal 
period.  Specifically, the medical evidence reveals symptoms 
of occupational and social impairment, with deficiencies in 
work and family relations.  The veteran's mood was depressed 
and anxious.  He exhibited isolationist behavior, avoiding 
others and limiting his interactions with his family.  
Although his personal hygiene was noted in treatment records 
to be good, testimony indicated that the veteran needed 
assistance and reminding to maintain his appearance.  
Additionally, testimony indicated that the veteran displayed 
recurrent obsessive and ritualistic tendencies with the focus 
of his obsession changing from one thing to another.  
Finally, he has reported thoughts of harming himself or 
others and the inability to remember names and directions.  
Accordingly, the Board assigns an initial 70 percent rating 
to the veteran's service-connected PTSD.

In deciding the above, the Board determines that the 
veteran's symptoms do not meet the criteria for a rating in 
excess of 70 percent.  Specifically, when documented, his 
affect was congruent and his thought processes were goal-
directed, and he was oriented to person, place, and time.  
Neither hallucinations nor delusions were reported by the 
veteran at any time.  Although the veteran has claimed that 
his PTSD affected his employment, largely because of his 
resulting lack of sleep, the evidence does not reflect that 
the veteran exhibited total occupational impairment.  
Additionally, it is apparent from the evidence that he is 
capable of some social interaction, although limited.  
Consequently, the Board finds that the veteran's symptoms do 
not more closely approximate a rating in excess of 70 
percent. 

Further, although the veteran has suggested that his symptoms 
have gotten worse since the July 2006 VA examination, they do 
not reflect such a change in severity so as to warrant the 
staging of ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board herein assigns a rating of 70 
percent, but no greater, for the entire appeal period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board has applied the benefit of the doubt 
in determining that the veteran's symptoms more closely 
approximate a 70 percent rating evaluation, and the 
preponderance of the evidence is, thus, against a rating in 
excess of 70 percent. 

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Further, there is 
no indication that the veteran has been repeatedly 
hospitalized or incapacitated by his service-connected 
disability to suggest that his disability is productive of 
symptoms not contemplated by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating of 70 percent, but no greater, for service-
connected PTSD is granted for the entire appeal period, 
subject to the laws governing the payment of monetary 
benefits.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


